Case: 09-70017   Document: 00511874855     Page: 1   Date Filed: 06/01/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                   June 1, 2012

                                   No. 09-70017                   Lyle W. Cayce
                                                                       Clerk

IVAN ABNER CANTU,

                                             Petitioner - Appellant,
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                             Respondent - Appellee,



                  Appeal from the United States District Court
                       for the Eastern District of Texas


                 ON REMAND FROM THE SUPREME COURT
                            OF THE UNITED STATES
Before STEWART, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:
        In our earlier consideration of this case, we affirmed the district court’s
dismissal of Cantu’s petition for federal habeas relief. See Cantu v. Thaler, 632
F.3d 157 (5th Cir. 2011). Among other grounds for relief, Cantu argued that he
had received ineffective assistance of counsel at trial. We held that this claim
was procedurally defaulted, and that Cantu’s contention that his state habeas
counsel was ineffective did not constitute cause for the procedural default. The
   Case: 09-70017   Document: 00511874855      Page: 2   Date Filed: 06/01/2012



                                  No. 09-70017

Supreme Court has remanded the case for us to consider the effect of Martinez
v. Ryan, 566 U.S. ___ (2012) on our holding.
      IT IS ORDERED that this matter be remanded to the district court so that
the district court may decide in the first instance the impact of Martinez v. Ryan
on Cantu’s contention that he had cause for his procedural default.




                                        2